Exhibit 10.1

 

GRAPHIC [g107291kii001.jpg]

 

 

John M. Dionisio

213.593.8000

tel

 

 

President and CEO

213.593.8730

fax

 

 

 

 

 

 

 

 

 

AECOM

 

 

 

555 South Flower Street, 37th Floor

 

 

 

Los Angeles, California 90071-2300

 

 

 

www.aecom.com

 

March 28, 2011

 

Richard G. Newman

Horne Consulting, LLC

2024 La Mesa Drive

Santa Monica, CA 90402

 

 

Dear Dick,

 

 

I am writing to inform you that we would like to renew the term of your
consulting agreement, dated May 4, 2010, with AECOM for an additional year.  The
term of the agreement will be extended from April 1, 2011 to March 31, 2012, and
may be further extended annually upon mutual written agreement.  The terms and
conditions of your consulting arrangement for the additional year will remained
unchanged from those in your prior consulting agreement.  However, AECOM no
longer will be responsible for payment of executive life insurance premiums on
your behalf.

 

If you agree to these terms, please sign and date this letter in the space
indicated below.

 

I look forward to the opportunity to continue working together.

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ John M. Dionisio

 

 

John M. Dionisio

 

 

President and CEO

 

 

 

 

AGREED AND ACCEPTED:

 

 

Horne Consulting, LLC

 

 

By:

/s/ Richard G. Newman

 

Date: April 21, 2011

Title:

Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard G. Newman

 

Date: April 21, 2011

Name:

Richard G. Newman,

 

 

 

as an individual

 

 

 

--------------------------------------------------------------------------------